Title: To Benjamin Franklin from Benjamin Vaughan, 25 June 1782
From: Vaughan, Benjamin
To: Franklin, Benjamin


My Dear sir,London, 25 June, 1782.
I beg to introduce to your acquaintance my friend Dr. Lister, whom I first became acquainted with at Edinburgh, and who was there a good deal respected for his good character and assiduity, and who I find bears an equal character among his connections here in London. I know him to be a person of very amiable & honorable character in his private conduct, from transactions in which I have seen him engaged; and I believe that his public principles are likewise upright.— Your attentions & civility to him will not only oblige me considerably, but be very acceptable to some of your dissenting friends here; and I am convinced that you will gratify by him by your philosophy & philanthropy, as well as by the other circumstances of your character. Should you find him over-modest, you will not the less incline to admit him into your society.
I am, my dearest sir, your most obliged, devoted, & affectionate
Benjn: Vaughan
 
Addressed: A Monsr. / Monsr. Franklin, / Passy, / pres Paris.
